 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       Great American Duck Races Incorporated,        No. CV-17-00212-PHX-ROS
10                   Plaintiff,                         ORDER
11       v.
12       Kangaroo Manufacturing Incorporated, et
         al.,
13
                     Defendants.
14
15            After prevailing at trial, Defendants Kangaroo Manufacturing, Inc., Yagoozon Inc.,
16   and Justin Ligeri (collectively, “Defendants”) seek an award of $249,298.50 in attorneys’
17   fees. Plaintiff Great American Duck Races Inc. (“GAME”) believes no award of fees is
18   merited but, if an award is made, it should be substantially less than what Defendants seek.
19   Based on the relevant factors, and especially the objectively reasonable nature of GAME’s
20   copyright claim, Defendants’ motion will be denied.
21                                        BACKGROUND
22            Sometime in 2016, Defendants began selling a pool float in the shape of a duck
23   wearing sunglasses. That float was similar to a copyrighted pool float manufactured by
24   GAME. In January 2017, GAME filed the present suit against Defendants.1 The original
25   complaint contained claims for copyright infringement, trademark infringement, federal
26   unfair competition, and Arizona unfair competition. (Doc. 1). Defendants answered the
27   complaint and asserted seven counterclaims.          Three of the counterclaims sought
28   1
       The original complaint did not include Ligeri as a defendant. For simplicity, however,
     the history of Ligeri becoming a named defendant will be ignored.
 1   declaratory judgment that there had been no copyright infringement, no trademark
 2   infringement, and no unfair competition under federal or Arizona law. In other words,
 3   those three counterclaims were mirror images of GAME’s claims for relief. Defendants
 4   asserted additional counterclaims for declaratory judgment involving copyright invalidity
 5   and trademark invalidity as well as counterclaims seeking cancellation of certain
 6   trademarks and relief based on GAME making misrepresentations to a non-party seller.
 7   (Doc. 18). After a Scheduling Conference, the parties proceeded with discovery.
 8          At a post-discovery status conference Defendants agreed to dismiss four of their
 9   counterclaims.   Dismissing those four counterclaims meant the pending claims and
10   counterclaims were based on copyright infringement, trademark infringement, and unfair
11   competition. After discussing the underlying facts with both sides, Defendants conceded
12   a trial was necessary. Trial was set for October 2018.
13          Shortly before trial, Yagoozon provided notice that it had filed for bankruptcy.
14   (Doc. 120). The trial was continued to give the bankruptcy court time to rule on GAME’s
15   motion for relief from the automatic stay. Once the bankruptcy court granted that motion,
16   the trial was reset for March 2019. (Doc. 145). On February 8, 2019, GAME requested
17   the Court dismiss its demand for monetary relief and conduct a bench trial instead of a jury
18   trial. (Doc. 147). Defendants did not object to either request. Thus, GAME’s demand for
19   monetary relief was dismissed and a bench trial was set. (Doc. 151). After a two-day
20   bench trial, the Court entered judgment against GAME on all of its remaining claims. The
21   Court also dismissed Defendants’ remaining counterclaims because they were “mirror
22   images of GAME’S affirmative claims for relief” and there was no need to enter
23   declaratory judgment. (Doc. 198 at 19).
24          Defendants now seek an award of attorneys’ fees pursuant to the Copyright Act.
25   According to Defendants, the relevant factors under the Copyright Act support such an
26   award. Defendants argue they should be awarded all the fees they incurred in defending
27   this suit because GAME’s copyright, trademark, and unfair competition claims were “so
28   intertwined” that it would be impossible to identify the time spent on individual claims.


                                                -2-
 1   (Doc. 201 at 7). GAME responds that the factors under the Copyright Act do not support
 2   an award of fees, Defendants should have identified the time spent litigating each claim,
 3   and the total amount of fees requested is not reasonable.
 4                                           ANALYSIS
 5          If Defendants are not entitled to an award of fees under the Copyright Act, there is
 6   no need to address whether Defendants should have identified the time spent on litigating
 7   each claim nor is there any need to address the overall reasonableness of the amount
 8   requested. Thus, the analysis begins and ends with Defendants’ entitlement to fees under
 9   the Copyright Act.
10          The Copyright Act states a “court may . . . award a reasonable attorney’s fee to the
11   prevailing party.” 17 U.S.C. § 505. This language “grants courts wide latitude to award
12   attorney’s fees based on the totality of circumstances in a case.” Kirtsaeng v. John Wiley
13   & Sons, Inc., 136 S. Ct. 1979, 1985 (2016).          Courts have identified a long list of
14   nonexclusive factors a court should use as “judicial guideposts” for deciding whether to
15   award fees. Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1037 (9th Cir. 2018).
16   The factors include:
17          1. the losing party’s “objective unreasonableness (both in the factual and in the
18              legal components of the case)”;
19          2. whether the losing party’s positions were frivolous;
20          3. the losing party’s motivation;
21          4. “the need in particular circumstances to advance considerations of
22              compensation and deterrence”;
23          5. “the degree of success obtained in the litigation”;
24          6. the purposes of the Copyright Act; and
25          7. “whether the chilling effect of attorney’s fees may be too great or impose an
26              inequitable burden on an impecunious [litigant.]”
27   Id. Of these factors, the Court must “accord substantial weight” to the first factor involving
28   the losing party’s “objective unreasonableness.” Shame On You Prods., Inc. v. Banks, 893


                                                  -3-
 1   F.3d 661, 666 (9th Cir. 2018).
 2          1. Objective Unreasonableness
 3          GAME did not prevail on its copyright claim but “a legal argument that loses is not
 4   necessarily unreasonable.” Id. From the beginning of this suit, GAME’s copyright claim
 5   appeared to have a reasonable factual and legal basis. That was evidenced by Defendants
 6   not seeking early termination of this suit through, for example, a motion to dismiss or for
 7   judgment on the pleadings. See id. at 665 (awarding fees after granting judgment on the
 8   pleadings). And even after all discovery was completed, Defendants conceded GAME’s
 9   copyright claim could not be resolved via a summary judgment motion. Cf. Gilbert v. New
10   Line Prods., Inc., No. CV 09-02231-RGK RZ40, 2010 WL 5790688 (C.D. Cal. Dec. 6,
11   2010) (awarding fees after granting summary judgment to defendant).             Therefore,
12   Defendants’ actions indicated GAME’s copyright claim was not objectively unreasonable.
13   Accordingly, this factor weighs against an award of fees.
14          2. Frivolousness
15          GAME’s copyright claim was not frivolous and this factor weighs against an award
16   of fees.
17          3. Motivation
18          There was no evidence GAME was pursuing its copyright claim for an improper
19   motive. GAME appears to have had a good faith belief that its copyright prohibited
20   Defendants’ activities. While GAME was incorrect, the fact that GAME lost does not
21   establish improper motivation.
22          Defendants attempt to avoid this conclusion by stating GAME had an “anti-
23   competitive motivation in bringing this suit.” While not entirely clear, Defendants seem
24   to be arguing GAME’s motivation in bringing this suit was to prevent similar products in
25   the marketplace. But almost all copyright infringement litigation could be described in
26   terms of having an “anti-competitive motivation” in that it seeks to prevent others from
27   selling a product similar to a copyrighted work. The “anti-competitive motivation”
28   identified by Defendants is just a natural part of copyright litigation.


                                                  -4-
 1          Defendants also attempt to impugn GAME’s motivation for filing this suit by
 2   pointing to GAME’s dismissal of its demand for monetary relief shortly before trial.
 3   Defendants seem to believe GAME unnecessarily increased the cost of this litigation by
 4   forcing “Defendants to prepare a defense to the potential for monetary relief.” (Doc. 201
 5   at 6). But there is no indication GAME originally pursued monetary relief solely to
 6   increase the expense of defending this case. Rather, GAME appears to have sought
 7   monetary relief in good faith but once Yagoozon declared bankruptcy, GAME concluded
 8   Defendants were unlikely to pay any monetary relief. Because of that, GAME chose to
 9   simplify trial by agreeing to dismiss its demand for monetary relief. Doing so decreased
10   Defendants’ expenses in that a jury trial would have taken longer than the bench trial.
11   Because there is no indication GAME had an inappropriate motive, this factor weighs
12   against an award of fees.
13          4. Compensation and Deterrence
14          The factor regarding “considerations of compensation and deterrence” is closely
15   related to the factor, discussed later, addressing whether an award of fees would further the
16   purposes of the Copyright Act. But to the extent this factor is distinct from the purposes
17   of the Copyright Act, courts have viewed “compensation and deterrence” as recognizing
18   “parties that must defend themselves against meritless claims” should be compensated
19   while “non-meritorious lawsuits” should be deterred. Perfect 10, Inc. v. Giganews, Inc.,
20   No. CV 11-07098-AB SHX, 2015 WL 1746484, at *12 (C.D. Cal. Mar. 24, 2015).
21          In the present case, Defendants prevailed but GAME’s copyright claim was not
22   “meritless” and awarding attorneys’ fees in this case might deter copyright holders from
23   filing meritorious claims. This factor weighs against an award of fees.
24          5. Degree of Success
25          Defendants enjoyed “total success” in defending GAME’s copyright claim but that
26   is not a complete picture of the litigation. Glacier Films (USA), Inc. v. Turchin, 896 F.3d
27   1033, 1038 (9th Cir. 2018). Defendants originally asserted a claim for declaratory relief
28   that was a mirror image of the GAME’s copyright claim. Defendants never provided any


                                                 -5-
 1   explanation for asserting this counterclaim and, even at trial, Defendants did not focus on
 2   the counterclaim or provide any indication it was necessary. Once GAME’s copyright
 3   claim failed on the merits, Defendants’ counterclaim was dismissed without prejudice. It
 4   appears the counterclaim for declaratory judgment served no purpose other than increasing
 5   the complexity of this suit.
 6          In addition to the counterclaim for declaratory judgment of no copyright
 7   infringement, Defendants also asserted a counterclaim seeking “declaratory judgment of
 8   copyright invalidity.” (Doc. 93 at 31). Defendants agreed to dismiss this counterclaim
 9   shortly after the completion of discovery. (Doc. 106 at 3). It is unclear whether Defendants
10   had a substantial legal or factual basis for this counterclaim. But, at the very least,
11   Defendants were not a prevailing party on this counterclaim. Thus, while Defendants
12   prevailed on GAME’s copyright claim Defendants did not prevail on their counterclaims
13   brought under the Copyright Act. The factor regarding “degree of success,” therefore,
14   weighs against an award of fees.
15          6. Purposes of the Copyright Act
16          Under this factor, the Court must determine “whether an award [of fees] will further
17   the purposes of the [Copyright] Act.” SOFA Entm’t, Inc. v. Dodger Prods., Inc., 709 F.3d
18   1273, 1280 (9th Cir. 2013). “[T]he Act’s primary objective is to encourage the production
19   of original literary, artistic, and musical expression for the good of the public.” Id. And
20   fee awards “should encourage the types of lawsuits that promote” that objective. Kirtsaeng
21   v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1986 (2016). This objective can be furthered
22   either through a successful plaintiff or through a successful defense. Fogerty v. Fantasy,
23   Inc., 510 U.S. 517, 527 (1994) (“[A] successful defense of a copyright infringement action
24   may further the policies of the Copyright Act every bit as much as a successful prosecution
25   of an infringement claim by the holder of a copyright.”).
26          By defending this suit all the way through trial, Defendants established GAME
27   could not prevent others from expressing the idea of a pool float in the form of a duck
28   wearing sunglasses. Defendants also established “there are very few protectable elements


                                                -6-
 1   in [GAME’s duck].” (Doc. 198 at 9). Defendants, therefore, helped mark the correct
 2   “boundaries of copyright law.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 527 (1994). This
 3   factor weighs in favor of awarding fees.
 4          7. Chilling Effect or Inequitable Burden
 5          There is no indication awarding Defendants attorneys’ fees would inappropriately
 6   chill copyright holders from pursuing meritorious claims. Nor has GAME argued it is
 7   unable to afford a fee award. This factor supports an award of fees.
 8          8. Summary
 9          GAME’s copyright claim had a reasonable legal and factual basis, was not frivolous,
10   and was motivated by a good faith desire to enforce copyright law. In addition, declining
11   to award fees to Defendants would not deter other copyright holders from filing suit and
12   Defendants did not enjoy complete success on the counterclaims brought under the
13   Copyright Act. These facts support denying fees. Facts pointing the other way are that the
14   purposes of the Copyright Act would be slightly better served by an award of fees and
15   awarding fees would not impose an inequitable burden on GAME. Overall, “all the
16   circumstances of [this] case on their own terms,” establish an award of fees is not merited.
17   Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1989 (2016).
18          Accordingly,
19          IT IS ORDERED the Motion for Attorneys’ Fees (Doc. 201) is DENIED.
20          Dated this 21st day of November, 2019.
21
22
23                                                     Honorable Roslyn O. Silver
24                                                     Senior United States District Judge

25
26
27
28


                                                -7-
